HUTCHESON, Circuit Judge
(concurring in part, in part dissenting).
I concur in the reversal of the judgment as to Richard Thomas. I dissent from its affirmance as to Marie Fowler. I agree that there was sufficient evidence to take the case to the jury as to her, but, in view of the completely erroneous admission of the two judgments of conviction against Lee Lewis and of the testimony of the officers that the appellants were at or near Lee Lewis’ house, 1 cannot agree that this court may speculate on whether the admission of these judgments was prejudicial. That their admission was erroneous is clear, I think, both upon principle and authority.1 That a conviction should not be *304set aside on purely technical grounds where there is substantial evidence to support the conviction and no prejudicial error is shown is settled law. But I had thought it equally settled law that innovations on settled rules of evidence designed to protect accused persons from unjust convictions ought not to be disregarded, indeed encouraged, by holding them harmless error. The hard won safeguards of human liberty, enshrined in protective rules of the kind violated here, ought not to be done mere lip service to by recognizing their breaches but holding them harmless. The judgment as to Marie Fowler should be reversed for trial anew.

 Kirby v. United Stated 174 U.S. 47, 19 S.Ct. 574, 43 L.Ed. 880; Lara v. State, 72 Tex.Cr.R. 100, 161 S.W. 99; Gonzales v. State, 88 Tex.Cr.R. 218, 226 S. W. 465; Walding v. State, 135 Tex.Cr. R. 430, 120 S.W.2d 1052; Bacon v. State, 147 Tex.Cr.R. 605, 183 S.W.2d 177.